internal_revenue_service department of the treasury washington oc contact person telephone number in reference to date t ep ra t3 mar ae asl y4 qo 4d 00-0v legend association a entity g plan x plan y state o state m dear in correspondence dated date your authorized representatives requested a ruling on your behalf that the employee benefit plans maintained by entity g quality as church plans under sec_414 of the internal_revenue_code the following facts and representations have been submitted on your behalf entity g is a not-for-profit religious corporation organized and operated under the laws of state o entity g received a determination_letter in which the internal_revenue_service recognized entity g as exempt from federal income_taxation under sec_501 and sec_501 of the code as an integrated auxiliary of an association of churches association a pursuant to sec_170 and sec_1_6033-2 of the income_tax regulations association a is a not-for-profit state m corporation exempt from federal income_taxation under sec_501 as a convention or association of churches entity g is exempt from the form_990 annual filing requirement as an integrated auxiliary of a convention or association of churches under sec_6033 the general purposes for which entity g was formed are to preach the gospel of jesus christ to conduct and extend missionary work to lead souls to a saving knowledge of our lord jesus christ to teach the word of god and to instruct and edify the body of christ by a true and faithful ministry of his precious word to train and raise up workers for mission fields both within the united_states of america and abroad and to establish maintain and conduct schools_for training missionaries to spread the gospel of jesus christ to all of humanity and to that end to use all methods of communication including but not limited to public speech concerts audio-visual recordings and the publication printing duplication and dissemination of the written word entity g has all such powers as may be necessary to carry out its purposes page including the power to pay reasonable_compensation to any person or organization for services rendered and to make distributions in pursuance of its purposes pursuant to entity g's articles of incorporation and bylaws entity g is controlled by and associated with association a sec_5 of entity g's bylaws provides that when applicable law the corporation's articles or the corporation's bylaws as amended from time to time refer to the 'members' of the corporation said term shall be construed to mean the then current members of the board_of directors of association a a state m religious corporation sec_3_3 of entity g’s bylaws provides that entity g's board_of directors shall be elected by the association a board_of directors article of entity g’s bylaws provides that entity g shares a statement of faith in common with association a section dollar_figure of entity g’s bylaws incorporates the association a book of discipline as the standard for determining whether an entity g director may be removed as explained in bylaws sec_3 an entity g director may be removed by the entity g board in accordance with the association a book of discipline section of entity g's bylaws provides that it shall provide the audited financial statements as well as any periodic financial statements to the board_of directors of association a for their timely review and consultation sec_9_1 of entity g's bylaws provides a special process for amending the bylaws to alter the manner of election of directors this process requires among other things approval by percent of the then current directors of entity g and by percent of the then current directors of association a plan x is a defined contribution retirement savings_plan described in sec_401 of the code established by entity g for the benefit of certain entity g employees the effective date of plan x is date entity g is the employer and plan_administrator for plan x as those terms are defined in article of the plan x document article viii section delegation of authority of the plan x document provides that all or any part of the administrative duties and responsibilities of the plan_administrator under this article may be delegated by the plan_administrator to a retirement committee the duties and responsibilities of the retirement committee shall be set out in a separate written_agreement by board resolution adopted by unanimous written consent on or about date the board_of directors of association a established a retirement committee as that term is defined in the plan x document to maintain and administer plan x and to exercise all of the duties and responsibilities of the plan_administrator as delegated and ultimately supervised by the entity g board this association a board resolution also a appointed all members of this retirement committee that serves as plan_administrator of plan x b provided that the retirement page -_ committee and all members thereof shall serve at the convenience of association a and may be removed by the association a board and c gave association a the ability to fill all vacancies on the retirement committee concurrently by board resolution adopted by unanimous written consent on or about date the board_of directors of entity g expressly recognized this retirement committee established and appointed by the board_of directors of association a and delegated to this retirement committee entity g's administrative duties and responsibilities as plan_administrator of plan x pursuant to article viii section dollar_figure of the plan x document to the extent permitted by the plan x document and applicable aws this entity g resolution also invested in the board_of directors of association a full authority to define the structure and membership of this retirement committee and to appoint and remove all members of this retirement committee consistent with the plan x document and applicable laws this retirement committee established and appointed by the board_of directors of association a exercises all of the administrative duties and responsibilities of the plan_administrator of plan x in accordance with the plan x document the principal purpose or function of the retirement committee is the administration of plan x plan y is an employee_benefits plan comprised of the gold silver comprehensive and dental plans established by entity g and association a to provide certain medical benefits for certain entity g employees pursuant to a resolution of the board_of directors of entity g adopted by unanimous written consent on or about date the first paragraph of the section of the plan y document was amended effective date to provide as follows plan_administrator plan y is the benefit plan of entity g an integrated auxiliary controlled by and associated with association a it has been established and is maintained by association a which has appointed a plan administration committee to serve as the plan_administrator also called the plan_sponsor it is to be administered by the plan_administrator in accordance with the provisions of the employee_retirement_income_security_act_of_1974 the plan administration committee shall serve as plan_administrator at the convenience of association a member thereof resigns dies or is otherwise removed from the position association a shall appoint a new plan_administrator or member thereof as soon as is reasonably possible if the plan_administrator or any by board resolution adopted by unanimous written consent on or about date the board_of directors of association a established a plan administration committee to serve as plan_administrator as that term is defined in the plan y documents and applicable law of plan y this association a board resolution also appointed all members of this plan administration committee who serve at the convenience of and therefore may be removed by the association a board the principal purpose or function of the plan administration committee is the administration of plan y page os based on the aforementioned facts and representations your authorized representative requests a ruling that plans x and y qualify as church plans in accordance with sec_414 of the code sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan otherwise qualified will qualify as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_50 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches ifthe organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 you have represented that under entity g’s bylaws the members of the association a board_of directors serve as the members of entity g that the entity g board_of directors is elected by association a's board_of directors and that entity g is an integrated auxiliary of association a an association of churches dedicated to carrying out a common religious mission therefore the employees of entity g under the principles of sec_414 of the code are deemed to be employees of a church or a convention or association of churches however an organization must also establish that its retirement and welfare plans are established and maintained by a church or a convention or association of churches since entity g is not in itself a church plans x and y must be maintained either by association a or by an page organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches it has been submitted that plans x and y are managed and controlled by a retirement committee and plan administration committee respectively under an entity g resolution the board_of directors of association a has full authority to define the structure and membership of this retirement committee and to appoint and remove all members of this retirement committee consistent with the plan x document and applicable laws this retirement committee exercises all of the administrative duties and responsibilities of the plan_administrator of plan x in accordance with the plan x document also it has been submitted that association a appointed a plan administration committee to serve as the plan_administrator of plan y and that the plan administration committee shall serve as plan_administrator for plan y at the convenience of association a the principal purpose or function of the retirement committee and plan administration committee is the administration of plans x and y respectively as such the retirement committee and plan administration committee are organizations described in sec_414 of the code therefore we conclude that plans x and y are church plans within the meaning of sec_414 of the code these conclusions apply only with respect to the organizations identified in this ruling and express no opinion with respect to organizations that subsequently adopt plans x and y this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 a is within the jurisdiction of the appropriate key district director's office of the internal_revenue_service a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely yours feances u hear frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
